 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit 10.8

Amendment to Terminaling Services Agreement dated as of March 1, 2014 by and
between Center Point Terminal Company, LLC and Enjet, LLC

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(March 1, 2014)

 

This Amendment is made effective the 1st day of March, 2014 between Center Point
Terminal Company, LLC, a Delaware limited liability company (“Terminal”), and
Enjet, LLC, a Texas limited liability company (“Customer”).

 

RECITALS

 

A.            Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013 (the “Agreement”), which Agreement
provides for the storage and handling of residual petroleum products as
specified therein at the Terminal Facilities.

 

B.            Terminal and Customer desire to amend the Agreement pursuant to
the terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.            Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.            Amendments.

 

2.1.            Additional Storage at the Baton Rouge, Louisiana Terminal
Facility. Terminal agrees to reserve for Customer at the Baton Rouge Terminal
Facility dedicated storage in Tank 1902, said tank having a gross shell capacity
of 185,816 barrels.

 

2.2.            Term. The initial term with respect to the reservation of Tank
1902 shall commence on March 1, 2014 and expire on February 28, 2015. The
initial term shall automatically renew for successive one year terms after the
end of the initial term unless either party notifies the other party in writing
at least forty five (45) days prior to expiration of the initial term or the
then current renewal term, as applicable, of its intent to cancel this agreement
with respect to the reservation of Tank 1902 at the Baton Rouge Terminal
Facility, in which event this agreement for reservation of Tank 1902 at the
Baton Rouge Terminal Facility will terminate at the end of such initial term or
such renewal term, as applicable.

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2.3.            Charges. Customer agrees to pay to Terminal the per barrel
storage rate of $[**] multiplied by the gross shell capacity of Tank 1902 on a
monthly basis. Customer’s Stipulated Volumes will be increased by the gross
shell capacity of Tank 1902 as shown on the First Amended Schedule A and the
First Amended Schedule C attached hereto and incorporated herein by this
reference.

 

3.            No Other Modifications. Nothing contained herein in any way
impairs the Agreement or alters, waives, annuls, varies or affects any
provision, condition or covenant therein, except as specifically set forth in
this Amendment to the Agreement. All other terms and provisions of the Agreement
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By:     Name:     Title:          
ENJET, LLC         By:     Name:     Title:  

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

FIRST AMENDED SCHEDULE A

 

STORAGE FEES PER BARREL

 



  Baton Rouge8 Galveston9       Light Petroleum Products N/A N/A Residual
Petroleum Products   [**] Tank 2005 $[**] N/A Tank 110-08 $[**] N/A Tank 110-09
$[**] N/A Tank 110-11 $[**] N/A Tank 1901 $[**] N/A Tank 1902 $[**] N/A

Additional tank less

than 125,000 bbls

$[**] [**]

Additional tank greater

than 125,000 bbls

$[**] [**]

 

 



 

8 Baton Rouge, LA terminal: Excess Storage Fees will be charged at [**] per
barrel, subject to inflation adjustments.

9 Galveston, TX terminal: Excess Storage Fees will be charged at $[**] per
barrel, subject to inflation adjustments.

* Terminal reserves the right to substitute tanks, in Terminal’s sole
discretion.

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

FIRST AMENDED SCHEDULE C

 

STIPULATED VOLUMES

 



    Initial Contract Term Terminal Stipulated Volume (barrels)
(estimated commencement     8-14-13) Baton Rouge 711,032 5 Years Baton Rouge
185,816

1 Year

(commencing 3-1-14)

Galveston 439,900 5 Years Total Stipulated Volumes 1,336,748  

  

 

